 1   Eric D. Houser (SBN 130079)
     Neil J. Cooper (SBN 277997)
 2
     HOUSER & ALLISON, APC
 3   A Professional Corporation
     9970 Research Drive
 4   Irvine, California 92618
 5   Telephone: (949) 679-1111
     Facsimile: (949) 679-1112
 6   E-Mail: ncooper@houser-law.com
 7
     Attorneys for Defendant The Bank of New York Mellon fka The Bank of New York as
 8   Trustee for the Benefit of the Certificate Holders of the CWALT, Inc., Alternative Loan
     Trust 2004-25CB, Mortgage Pass-Through Certificates, Series 2004-25CB
 9

10                            UNITED STATES DISTRICT COURT

11                        EASTERN DISTRICT OF CALIFORNIA
12
     SUZANNE RYAN-BEEDY, an individual,           Case No.: 2:17-CV-01999-WBS-EFB
13
                  Plaintiff
14                                                JOINT APPLICATION FOR
15
                       vs.                        AMENDED SCHEDULING ORDER
                                                  CONTINUING DISCOVERY
16   THE BANK OF NEW YORK MELLON                  DATES AND [PROPOSED] ORDER
     fka THE BANK OF NEW YORK AS
17   TRUSTEE FOR THE BENEFIT OF THE
18   CERTIFICATE HOLDERS OF THE
     CWALT, INC., ALTERNATIVE LOAN                Action filed: September 27, 2017
19   TRUST 2004-25CB, MORTGAGE PASS-              Trial starts: September 17, 2019
     THROUGH CERTIFICATES, SERIES
20
     2004-25CB; DITECH FINANCIAL, LLC,
21   and DOES 1-50, inclusive,
22                Defendants
23

24

25

26

27

28

            JOINT APPLICATION AND ORDER CONTINUING DISCOVERY DATES
                                       1
 1          TO THE COURT AND ALL INTERESTED PERSONS:
 2          Plaintiff Suzanne Ryan-Beedy (“Ryan-Beedy”) and defendant The Bank of New
 3   York Mellon fka The Bank of New York as Trustee for the Benefit of the Certificate
 4   Holders of the Cwalt, Inc., Alternative Loan Trust 2004-25CB, Mortgage Pass-Through
 5   Certificates, Series 2004-25CB (“BONY”) (Ryan-Beedy and BONY may hereinafter be
 6   referred collectively as the “Parties”) hereby apply to Magistrate Judge Edmund F.
 7   Brennan to extend discovery and expert disclosure deadlines with reference to the
 8   following:
 9          A.      Ryan-Beedy filed the present action on September 27, 2017.
10          B.      The operative First Amended Complaint was filed on December 8, 2017.
11          C.      On February 22, 2018, the Court granted in part and denied in part the
12   respective motions to dismiss by Ditech and BONY.
13          D.      On March 8, 2018, Ditech and BONY filed their respective Answers.
14          E.      On April 4, 2018, the Court entered its Scheduling Order [Dkt. 37], which
15   set the following schedule:
16               Disclosure of experts                -      January 31, 2019
17               Disclosure of rebuttal experts       -      February 21, 2019
18               Close of discovery                   -      March 29, 2019
19               Deadline for filing motions          -      May 31, 2019
20               Pretrial & Settlement Conferences    -      July 22, 2019
21               Trial                                -      September 17, 2019 at 9:00 a.m.
22          F.      The Scheduling Order further provides that requests to modify the dates,
23   other than the trial date, are to be made to the assigned Magistrate Judge.
24          G.      The Parties requested the discovery deadlines be extended, which
25   Magistrate Judge Brennan granted on January 8, 2019 [Dkt. 40].
26          H.      On February 22, 2019, defendant Ditech Financial, LLC filed a Notice of
27   Bankruptcy Filing and Imposition of Automatic Stay [Dkt. 43] and the action is
28

             JOINT APPLICATION AND ORDER CONTINUING DISCOVERY DATES
                                        2
 1   automatically stayed as against defendant Ditech Financial, LLC by virtue of the
 2   Bankruptcy Code.
 3           I.    BONY filed a Motion for an Order Staying the Action [Dkt. 47] on March
 4   11, 2019, contending the stay also applies to it or, alternatively, requesting that Judge
 5   Shubb stay the entire action under the Court’s inherent authority, and that motion is set
 6   for hearing on April 8, 2019.
 7           J.    The Parties are cooperative working through discovery but the uncertainty
 8   of whether or not the matter will be stayed, and the probability that expert reports will be
 9   outdated and of no further value if the matter is stayed and later resumes, presents
10   challenges to discovery and expert disclosures, and the Parties desire that the uncertainty
11   be resolved prior to the disclosure of expert reports.
12           NOW, THEREFORE, the Parties hereby apply to the Court to amend Section IV
13   of the Scheduling Order [Dkt. 37] as set forth below, with no changes to the other
14   scheduled dates:
15           1.    The parties shall disclose experts and produce reports in accordance with
16   Federal Rule of Civil Procedure 26(a)(2) by no later than April 22, 2019.
17           2.    With regard to expert testimony intended solely for rebuttal, those experts
18   shall be disclosed and reports produced in accordance with Federal Rule of Civil
19   Procedure 26(a)(2) on or before May 3, 2019.
20           3.    All other discovery, including depositions for preservation of testimony, is
21   left open, save and except that it shall be so conducted as to be completed by May 17,
22   2019. The word “completed” means that all discovery shall have been conducted so that
23   all depositions have been taken and any disputes relevant to discovery shall have been
24   resolved by appropriate order if necessary and, where discovery has been ordered, the
25   order has been obeyed. All motions to compel discovery must be noticed on the
26   magistrate judge’s calendar in accordance with the local rules of this court and so that
27   such motions may be heard (and any resulting orders obeyed) not later than April 30,
28   2019.

              JOINT APPLICATION AND ORDER CONTINUING DISCOVERY DATES
                                         3
 1                                  Respectfully submitted,
 2

 3    Dated: March 19, 2019              UNITED LAW CENTER
 4
                                   By:     /s/ John S. Sargentis
 5                                       John S. Sargetis
                                         Stephen J. Foondos
 6                                       Attorneys for Plaintiff
 7                                       Suzanne Ryan-Beedy

 8
      Dated: March 19, 2019              HOUSER & ALLISON
 9                                       A Professional Corporation
10
                                   By:
11                                       Eric D. Houser
                                         Neil J. Cooper
12                                       Attorneys for Defendant
13                                       The Bank of New York Mellon fka The Bank
                                         of New York as Trustee for the Benefit of the
14                                       Certificate Holders of the CWALT, Inc.,
                                         Alternative Loan Trust 2004-25CB,
15
                                         Mortgage Pass-Through Certificates, Series
16                                       2004-25CB

17

18

19
                               [PROPOSED] ORDER
20
           IT IS SO ORDERED.
21

22
     Dated: March 19, 2019.         ________________________________
23                                  Hon. Edmund F. Brennan
                                    United States Magistrate Judge
24

25

26

27

28

            JOINT APPLICATION AND ORDER CONTINUING DISCOVERY DATES
                                       4
